Watson, J.
The sole question presented in argument is, whether the marriage of Yina Rouse to Albert Sartwell in this State within three years after Yina’s former husband had been granted a divorce from her in this State, was void or only voidable. It is contended that inasmuch as the statute (Y. S. 2703, 2704) does not in terms declare such a marriage void, and goes no further than to make it unlawful for a libellee to marry a person other than the libellant for three years from the time the divorce is granted, unless the libellant dies, and imposing a penalty on the transgressing party, the marriage is of force till annulled or dissolved by a decree for that purpose. The same provisions of law, however, were before this Court and construed in Ovitt v. Smith, 68 Vt. 35. There the petitioner sought an annullment of such a marriage. On full consideration of the question the marriage was held to be void. The same construction was in effect again declared in State v. Shattuck, 69 Vt. 403, where the respondent was charged with adultery and the same question raised. But since the marriage there in question was solemnized in another state and there legal it was not affected by the restriction. We are not disposed to depart from the construction given in these two cases.

The pro forma judgment is affirmed and cause remanded.